IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00159-CR

                        EX PARTE SAMUEL LYN REAVES



                            From the 413th District Court
                               Johnson County, Texas
                               Trial Court No. F49661


                            MEMORANDUM OPINION


       Based on the content of the document that Samuel Lyn Reaves has presented, we

have filed it as an appeal of the denial of an application for a writ of habeas corpus. It

appears Reaves is complaining that he has been held for six years on a judgment that

sentenced him to only four. However, the handwritten document presented by Reaves

is not entirely legible, and it is difficult to determine the procedural history or the precise

ground or basis for relief that Reaves is requesting.

       We note that it is the Court of Criminal Appeals that has jurisdiction of felony post-

conviction applications for a writ of habeas corpus pursuant to article 11.07 of the Code

of Criminal Procedure. See TEX. CODE CRIM. PROC. art. 11.07; Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). Such writs must be filed in the

convicting court and made returnable to the Court of Criminal Appeals. TEX. CODE CRIM.

PROC. art. 11.07, sec. 3. Only if the appeal was from the denial of an article 11.072

application for a writ of habeas corpus would this Court have jurisdiction. See TEX. CODE

CRIM. PROC. art. 11.072, sec. 8. An 11.072 writ is available if a person is being unlawfully

restrained in his liberty due to the imposition of community supervision in either a felony

or a misdemeanor conviction. See id., secs. 1 and 2. Because Reaves affirmatively states

in the document that he is being held in prison on a felony conviction, to which 11.072

would not apply, we can definitively conclude that we do not have jurisdiction of this

appeal.

        Accordingly, what appears to be Reaves’s attempted appeal of the trial court's

denial of his post-conviction felony application for a writ of habeas corpus is dismissed

for want of jurisdiction.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose1
Appeal dismissed
Opinion delivered and filed July 14, 2021
[CR25]



1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Ex Parte Reaves                                                                                    Page 2